DETAILED ACTION
This office action is responsive to preliminary amendment filed on 12/11/2020 in this application Raghavan et al., U.S. Patent Application No. 16/892,508 (Filed June 4, 2020), claiming priority to Raghavan et al., U.S. Patent Application No. 16/691,979 (Filed November 22, 2019) now U.S. Patent No. 11,048,501 claiming priority to Raghavan et al., U.S. Patent Application No. 16/453,214 (Filed June 26, 2019) now U.S. Patent No. 10,656,937 claiming priority to Raghavan et al., U.S. Patent Application No. 16/392,752 (Filed April 24, 2019) now U.S. Patent No. 10,579,369 claiming priority to Raghavan et al., U.S. Patent Application No. 14/975,084 (Filed December 18, 2015) now U.S. Patent No. 10,379,843 (“Raghavan”).  Claims 1-19 are cancelled.  Claims 20 – 39 are new.  Claims 20 – 39 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 29 – 33 are objected to for the following informality:  The claims begin “A method…” and should read “The method…”.  Appropriate correction is required.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 20, 27, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of parent U.S. Patent No. 11,048,501.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘501 Patent anticipate the claims of the instant Application.
16/892,508
11,048,501
20, 27, 34. An application reification system comprising: a processor; a memory including instructions which, when executed by the processor, cause the processor to perform operations comprising: preserving a version of application data at a first time, the version of application data including a copy of a state of an application at the first time, the application executing natively on a host system separate from the application reification system; 





preserving an application configuration of the application at the first time, the application configuration including information associated with the execution of the application at the first time;

at a second time subsequent to the first time, receiving a request to reify the application at the state corresponding to the first time in a container on the host system; and 


in response to the request: creating a container template, the container template including information associated with instantiating the container executing the application at the state corresponding to the first time, the container template including the application configuration of the application at the first time and a pointer to the version of application data stored in a secondary storage repository,

providing the container template to the host system for reifying the application at the state corresponding to the first time in the container; and instantiating, based on the container template, the container executing the application at the state corresponding to the first time.  
1. An application reification system comprising: one or more computer readable storage media; a processor operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processor, direct the processor to: preserve a version of application data at a first time, the version of application data including a state of an application at the first time, the application executing on a host system separate from the application reification system;

preserve an application configuration of the application at the first time, the application configuration including information associated with the execution of the application at the first time;

at a second time subsequent to the first time, receive, from the host system, a request to reify the application at the state corresponding to the first time in a container on the host system; and

in response to the request: create a container template, the container template including information associated with instantiating the container executing the application at the state corresponding to the first time, the container template including the application configuration of the application at the first time and a pointer to the preserved version of the application data,


and instantiate, based on the created container template, the container executing the application at the state corresponding to the first time; copy the instantiated container on the application reification system; and provide the container template to the host system for reifying the application at the state corresponding to the first time in the container by using the application data stored in the second storage repository.

	Dependent claims 21-24, 28 - 31, and 35 - 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 5 of the Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipates the claims of the instant Application.
2.	Claims 25, 26, 32, 33, 39 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1 of parent U.S. Patent No. 11,048,501.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘501 Patent are obvious in view of the art used in the dependent claims and associated motivation.   

Allowable Subject Matter
Claims 22, 29, and 37 would be allowable would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if double patenting rejections and objections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 21, 23 – 28, and 30 – 36, 38, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodgers et al., U.S. Patent Application Publication No. 2008/0072235 (Published March 20, 2008, filed September 13, 2007) (“Rodgers”) in view of Pletcher et al., U.S. Patent Application Publication No. 2015/0161155 (Published June 11, 2015, filed December 8, 2013) (“Pletcher”), Srinivasan et al., U.S. Patent Application Publication No. 2003/0101245 (Published May 29, 2003, filed November 26, 2001) (“Srinivasan”), and Cherukuri et al., U.S. Patent Application Publication No. 2012/0005255 (Published January 5, 2012, filed June 30, 2010) (“Cherukuri”).


Claims 20, 27, and 34
With respect to claims 20, 27, and 34, Rodgers teaches the invention as claimed including an application reification system comprising: a processor; a memory including instructions which, when executed by the processor, cause the processor to perform operations comprising:  {A system for reification is performed by a computing system and associated software executing on hardware.  Rodgers at ¶¶ 0100 – 0102 (reification system executed by a computing device).} 
However, Rodgers does not explicitly teach the limitation:
preserve a version of application data at a first time, the version of application data including a copy of a state of an application at the first time, the application executing natively on a host system separate from the application reification system;… at a second time subsequent to the first time, receiving a request to reify the application at the state corresponding to the first time in a container on the host system; and in response to the request: creating a container… a pointer to the version of application data stored in a secondary storage repository, …providing the container … to the host system for reifying the application at the state corresponding to the first time in the container; and instantiating, based on the container …, the container executing the application at the state corresponding to the first time.  {Pletcher does teach this limitation.  Pletcher teaches that the reification environment taught by Rodgers may include capturing application data at a particular time and storing it at a secondary location from the application to be used to restore the application in a container.  Pletcher at ¶¶ 0022 & 0033 (application state data is  “included in compressed container 102”); id. at ¶ 0023 (configuration information); id. at ¶¶ 0050 & 0053 (timestamps); id. at fig. 1 (first portion of memory area holds compressed container).
Rodgers and Pletcher are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to identify components of a software system in a useful addressable manner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine a method of reification, as taught in Rodgers, with capturing application data and configurations at particular times, as taught in Pletcher.  Pletcher teaches that using pointers to identify application data helps with storage space concerns at the location of application execution.  Id. at ¶ 0001 & 0002.  Therefore, one having ordinary skill in the art would have been motivated to combine a method of reification, as taught in Rodgers, with capturing application data and configurations at particular times, as taught in Pletcher, for the purposes of polymorphism and to save on storage space at an execution location.}
However, Rodgers and Pletcher do not explicitly teach the limitation:
preserving an application configuration of the application at the first time, the application configuration including information associated with the execution of the application at the first time; {Srinivasan does teach this limitation.  Srinivasan teaches that the application reification method of using pointers to application data in secondary storage as taught by Rodgers and Pletcher may include capturing and storing the application configuration with the application data.  Srinivasan at ¶¶ 0015, 0029, & 0033.
Rodgers, Pletcher, and Srinivasan are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to identify components of a software system in a useful addressable manner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine a method of application reification using pointers to application data in secondary storage, as taught in Rodgers and Pletcher, with capturing and storing the application configuration with the application data, as taught in Srinivasan.  Srinivasan teaches that configuration data abstracted in this manner provides flexible application updating allowing for continued processing.  Id. at ¶¶ 0015 – 0017.  Therefore, one having ordinary skill in the art would have been motivated to combine a method of application reification using pointers to application data in secondary storage, as taught in Rodgers and Pletcher, with capturing and storing the application configuration with the application data, as taught in Srinivasan, for the purpose of polymorphism and to save on storage space at an execution location.}
However, Rodgers, Pletcher, and Srinivasan do not explicitly teach the limitation:
template, the container template including information associated with instantiating the container executing the application at the state corresponding to the first time, the container template including the application configuration of the application at the first time and…template…template {Cherukuri does teach this limitation.  Cherukuri teaches that the application reification method which stores application data taught by Rodgers, Pletcher, and Srinivasan may include storing the application data in a template.  Cherukuri at ¶¶ 0035 & 0077.
Rodgers, Pletcher, Srinivasan, and Cherukuri are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to improve verification at various stages of development.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine a method to store application data in a template-type container, as taught in Rodgers, Pletcher, and Srinivasan, with using a template to hold the application data, as taught in Cherukuri.  Pletcher teaches that template-type containers may be used to hold application data.  Id. at ¶ 0050.  Therefore, one having ordinary skill in the art would have been motivated to combine a method to store application data in a template-type container, as taught in Rodgers, Pletcher, and Srinivasan, with using a template to hold the application data, as taught in Cherukur, for the purpose of using a structured format to store data.}

Claims 21, 28, and 35
With respect to claims 21, 28, and 35, Rodgers, Pletcher, Srinivasan, and Cherukuri teach the invention as claimed, including:
wherein the version of application data comprises a database of data items stored in a primary storage repository and the operations further comprising identifying one or more of the data items that have changed since a previous version was created; and creating the version of the application data from the one or more of the data items.  {Previously captured application data is stored on secondary storage and updated as changes occur.  Pletcher at ¶ 0021.}

Claims 23, 30, and 36
With respect to claims 23, 30, and 36, Rodgers, Pletcher, Srinivasan, and Cherukuri teach the invention as claimed, including:
wherein the application configuration includes parameters of the application to replicate processing results of the application corresponding to the first time.  {Kernel replicates the pattern described for TRANSREPT post-processing … and an appropriate Executable Action used to indicate the processing action.”  Rodgers at ¶ 0071-0072.}

Claims 24 and 31  
With respect to claims 24 and 31, Rodgers, Pletcher, Srinivasan, and Cherukuri teach the invention as claimed, including:
performing data integrity checks on the version of the application data.  {Validation is performed on the version of the application data.  Pletcher at ¶ 0039.}

Claims 25 and 32
With respect to claims 25 and 32, Rodgers, Pletcher, Srinivasan, and Cherukuri teach the invention as claimed, including:
wherein providing the container template to the host system for reifying the application further comprises: the host system providing an amount of computing resources to reify the application at the state corresponding to the first time in the container on the host system.   {“The resources module may allot and/or manage the resources (e.g., memory, etc.) for proper execution of the functions.”  Cherukuri at ¶¶ 0061 - 0063.}

Claims 26, 33, and 39
With respect to claims 26, 33, and 39, Rodgers, Pletcher, Srinivasan, and Cherukuri teach the invention as claimed, including:
wherein the amount of computing resources provided by the host system is equal to or scaled from a production environment for the application at the first time.  {“The resources module may allot and/or manage the resources (e.g., memory, etc.) for proper execution of the functions.”  Cherukuri at ¶¶ 0061 - 0063.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./									June 2, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199